Exhibit 10.1

SECOND AMENDMENT TO

CREDIT AGREEMENT

This Second Amendment to Credit Agreement is dated as of October 10, 2018, by
and among DSW Inc., an Ohio corporation (the “Lead Borrower”), the Guarantors
party hereto, PNC Bank, National Association (“PNC Bank”) and the other Lenders
party hereto, and PNC Bank, in its capacity as administrative agent for the
Lenders (hereinafter referred to in such capacity as the “Administrative Agent”)
(the “Second Amendment”).

W I T N E S S E T H:

WHEREAS, the Lead Borrower, the Designated Borrowers from time to time party
thereto, the Guarantors from time to time party thereto, the Lenders from time
to time party thereto and the Administrative Agent have entered into that
certain Credit Agreement, dated as of August 25, 2017 (as amended by that
certain First Amendment to Credit Agreement, dated as of January 30, 2018, by
and among the Lead Borrower, the Lenders party thereto and the Administrative
Agent and as may be further amended, restated, modified or supplemented from
time to time (including, without limitation, by this Second Amendment), the
“Credit Agreement”);

WHEREAS, the Lead Borrower, through certain of its Subsidiaries and Joint
Ventures, intends to consummate the Camuto Transactions pursuant the Camuto
Transaction Documents, as each such term is defined in Section 2 of this Second
Amendment;

WHEREAS, in addition, the Lead Borrower, on behalf of itself and the other Loan
Parties hereby requests that the Revolving Credit Commitments be increased by
One Hundred Million and 00/100 Dollars ($100,000,000.00) in accordance with
Section 2.9 of the Credit Agreement, such that the aggregate amount of Revolving
Credit Commitments after giving effect to such increase shall be Four Hundred
Million and 00/100 Dollars ($400,000,000) following the occurrence of the Camuto
Acquisition Closing (as such term is defined in Section 2 of this Second
Amendment); and

WHEREAS, in connection with the foregoing, the Lead Borrower and the other Loan
Parties desire to amend certain provisions of the Credit Agreement, and the
Lenders party hereto and the Administrative Agent shall permit such amendments
pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1. All capitalized terms used herein which are defined in the Credit Agreement
shall have the same meanings herein as in the Credit Agreement unless the
context clearly indicates otherwise.

2. Effective as of the Effective Date 1 (as defined below), the Credit Agreement
is amended as follows:

 



--------------------------------------------------------------------------------

(A) Section 1.1 is hereby amended by inserting the following definitions in
their appropriate alphabetical order:

“Article II JV means Article II JV, LLC, a Delaware limited liability company.

BC/VC means BC/VC Ventures LLC, a Delaware limited liability company.

Beneficial Ownership Regulation means 31 C.F.R. § 1010.230.

Benefit Plan means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

Camuto Acquisition means the acquisition by the Lead Borrower, directly or
through one or more of its Subsidiaries, of all of the outstanding membership
interests of CG Opco LLC, a Delaware limited liability company, Camuto Overseas
Holding Subsidiary, LLC, an Ohio limited liability company, and CCI Opco LLC, a
Delaware limited liability company, and all related transactions pursuant to the
Camuto Acquisition Agreement and the related Camuto Transaction Documents.

Camuto Acquisition Agreement has the meaning given to such term in the
definition of Camuto Transaction Documents.

Camuto Acquisition Closing means the “Closing” (as defined in the Camuto
Acquisition Agreement).

Camuto Castillo means Camuto Castillo LLC, a Delaware limited liability company.

Camuto Entities means, collectively, Camuto Group LLC, a Delaware limited
liability company, Camuto Consulting Inc, a Connecticut corporation,. and any
Person that is a Subsidiary thereof immediately prior to the Camuto Acquisition
Closing (regardless of whether such Person subsequently ceases to be a
Subsidiary thereof as a result of the Camuto Transactions or otherwise). For the
avoidance of doubt, each of Camuto LLC, an Ohio limited liability company, CCI
Operations LLC, an Ohio limited liability company, Camuto Overseas Holding
Subsidiary,

 

- 2 -



--------------------------------------------------------------------------------

LLC, an Ohio limited liability company, Camuto IPCo, LLC, a Delaware limited
liability company, Chaus IPCo, LLC, a Delaware limited liability company,
Vincent Camuto LLC, a Connecticut limited liability company, Sole Society Group,
Inc., a Delaware corporation, VCJS LLC, a Connecticut limited liability company,
VCS Group LLC, a Delaware limited liability company, VCRK Holdings LLC, a
Delaware limited liability company, VM Retail Ventures LLC, a Delaware limited
liability company, Hot on Time LLC, a Connecticut limited liability company, VC
Line Building Services LLC, a Connecticut limited liability company, VC Footwear
LLC, a Connecticut limited liability company, Bernard Chaus Inc., a New York
corporation, Camuto Overseas Holdings LLC, a Delaware limited liability company,
the Article II JV, BC/VC and Camuto Castillo shall constitute a Camuto Entity.

Camuto Transaction Documents means (i) that certain Securities Purchase
Agreement, dated as of October 10, 2018, by and among DSW Shoe Warehouse, Inc.,
a Missouri corporation, and IPCo JV, as buyers, Camuto Group LLC, a Delaware
limited liability company, and Camuto Consulting Inc., a Connecticut
corporation, as sellers, the Camuto Owners (as defined therein), Clear Thinking
Group LLC, in the person of Stuart H. Kessler, as sellers’ representative, the
Lead Borrower and Authentic Brands Group LLC (as amended, restated, modified or
supplemented from time to time, together with all schedules and exhibits with
respect thereto, the “Camuto Acquisition Agreement”), (ii) that certain Limited
Liability Company Agreement of IPCo JV, dated on or prior to the date on which
the Camuto Acquisition Closing occurs (as amended, restated, modified or
supplemented from time to time, together with all schedules and exhibits with
respect thereto, the “IPCo JV LLC Agreement”) and (iii) the related agreements,
instruments and other documents executed in connection with the foregoing.

Camuto Transactions means, collectively, the transactions contemplated by the
Camuto Transaction Documents, including, without limitation, the Camuto
Acquisition and the IPCo JV Investments.

Excluded Domestic Subsidiary means any Subsidiary of any Loan Party that is a
Domestic Person if the execution of a Guaranty Agreement and/or Guarantor
Joinder would cause material adverse tax consequences to any Loan Party or any
Affiliate of a Loan Party (pursuant to Section 956 of the Internal Revenue Code
and the United States Income Tax Regulations promulgated thereunder, or
otherwise) as demonstrated to the reasonable satisfaction of the Administrative
Agent.

 

- 3 -



--------------------------------------------------------------------------------

Factoring Agreements means receivables purchase or factoring agreements entered
into by one or more Camuto Entities and The CIT Group/Commercial Services, Inc.
or other factor, as such agreements may be amended, modified, supplemented,
restated or replaced from time to time; provided that, other than pursuant to an
unsecured guaranty by the Lead Borrower or any of its Subsidiaries of the
obligations of one or more Camuto Entities thereunder, none of the Lead Borrower
or any Subsidiary thereof (other than any Camuto Entity) shall become party to
any such agreement pursuant to any such agreement, amendment, modification,
supplement, restatement or replacement.

IPCo JV means ABG-Camuto, LLC, a Delaware limited liability company.

IPCo JV Investments means (i) the acquisition, by the Lead Borrower, directly or
through one or more of its Subsidiaries, of 40% of the outstanding membership
interests of the IPCo JV, (ii) the acquisition by the IPCo JV, directly or
through one or more of its Subsidiaries, of all of the outstanding membership
interests of CCI IPCo LLC, a Delaware limited liability company, (iii) the
acquisition by the IPCo JV, directly or through one or more of its Subsidiaries,
of 50% of the outstanding membership interests of BCI LLC, a Delaware limited
liability company, and (iv) the acquisition by the IPCo JV, directly or through
one or more of its Subsidiaries, of certain other assets of Camuto Group LLC, a
Delaware limited liability company, Camuto Consulting Inc., a Connecticut
corporation, and their respective subsidiaries, and all related transactions
pursuant to the Camuto Transaction Documents.

IPCo JV LLC Agreement has the meaning given to such term in the definition of
Camuto Transaction Documents.

PTE means a prohibited transaction class exemption issued by the U.S. Department
of Labor, as any such exemption may be amended from time to time.”

(B) Section 1.1 is hereby amended by deleting the following definitions in their
entirety and in their stead inserting the following:

“Acquisition Period means a period of four consecutive fiscal quarters of the
Lead Borrower beginning with a fiscal quarter during which (i) the Lead Borrower
or one of its Subsidiaries consummates a Permitted Acquisition for which the
aggregate Consideration payable exceeds the Dollar Equivalent of One Hundred
Million and 00/100 Dollars ($100,000,000.00) or (ii) the

 

- 4 -



--------------------------------------------------------------------------------

Camuto Acquisition Closing occurs, and including such fiscal quarter and the
immediately three succeeding fiscal quarters. The Lead Borrower may elect to
designate in writing to the Administrative Agent the commencement of an
Acquisition Period (which election shall be made prior to the last day of the
fiscal quarter in which the relevant Permitted Acquisition is consummated or the
Camuto Acquisition Closing occurs, as applicable), and only one Acquisition
Period shall be designated during the term of this Agreement.

Consolidated EBITDAR means, for any period of determination, without
duplication, consolidated net income plus (i) the following (to the extent
deducted from such calculation of consolidated net income): depreciation,
amortization, non-cash expenses related to stock based compensation, other
non-cash charges, non-cash expenses, or non-cash losses to net income (provided,
however that cash payments made in such period or in any future period in
respect of such non-cash charges, expenses or losses shall be subtracted from
consolidated net income in calculating Consolidated EBITDAR), interest expense,
income tax expense and Consolidated Rental Expense, transaction expenses
incurred in connection with the Camuto Transactions and Permitted Acquisitions
in an aggregate cumulative amount for the balance of the term of this Agreement
not greater than $40,000,000, minus (ii) non-cash credits or non-cash gains (to
the extent included in such calculation of consolidated net income), in each
case determined and consolidated for the Lead Borrower and its Subsidiaries in
accordance with GAAP; provided that the foregoing shall exclude the income (or
deficit) of any Person (other than a Subsidiary) in which the Lead Borrower or
any of its Subsidiaries has an ownership interest, except to the extent that any
such income is actually received by the Lead Borrower or such Subsidiary in the
form of dividends or similar distributions. For purposes of calculating
Consolidated EBITDAR, (a) with respect to a business acquired by the Loan
Parties pursuant to a Permitted Acquisition or the Camuto Transactions,
Consolidated EBITDAR shall be calculated on a pro forma basis, using historical
numbers, in accordance with GAAP as if the Permitted Acquisition or the Camuto
Transactions, as applicable, had been consummated at the beginning of such
period (provided it is deemed that $0.00 shall be attributed to Consolidated
EBITDAR in accordance with this clause (a) with respect to the Camuto
Transactions for any period ending on or prior to the date on which the Camuto
Acquisition Closing occurs), and (b) with respect to a business liquidated, sold
or disposed of by the Loan Parties pursuant to Section 7.2.7 [Dispositions
of Assets or Subsidiaries], Consolidated EBITDAR shall be calculated on a pro
forma basis, using historical numbers, in accordance with GAAP as if such
liquidation, sale or disposition had been consummated at the beginning of such
period.

 

- 5 -



--------------------------------------------------------------------------------

Domestic Subsidiary means any Subsidiary of any Loan Party that is a Domestic
Person (other than any Excluded Domestic Subsidiary).

Foreign Subsidiary means (i) any Subsidiary of the Lead Borrower that is not a
Domestic Person and (ii) any Excluded Domestic Subsidiary.

Subsidiary of any Person at any time means any corporation, trust, partnership,
limited liability company or other business entity (i) of which more than fifty
percent (50%) of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries, or (ii) which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries.
Notwithstanding the foregoing or anything herein to the contrary, none of the
Article II JV, BC/VC, Camuto Castillo, the IPCo JV and their respective
Subsidiaries shall constitute a Subsidiary of the Lead Borrower or any
Subsidiary of the Lead Borrower for purposes of this Agreement, but shall each
be considered a Joint Venture for purposes hereof.”

(C) The definition of Permitted Liens set forth in Section 1.1 is hereby amended
to (a) delete the reference to “and” at the end of clause (xii) thereof, (b)
re-number the existing clause (xiii) thereof as clause (xvi) thereof and (c) add
the following new clauses (xiii), (xiv) and (xv), immediately following clause
(xii):

“(xiii) Liens arising under any Factoring Agreement against accounts receivable
and other property upon which Liens are customarily granted in connection with
the financing or securitization of accounts receivable; provided that such Liens
do not extend to any assets other than those of the Camuto Entities;

(xiv) Liens on cash collateral or backstop letters of credit securing letters of
credit issued for the account of one or more Camuto Entities to the extent such
letters of credit were outstanding as of the Camuto Acquisition Closing;

 

- 6 -



--------------------------------------------------------------------------------

(xv) Liens on property acquired pursuant to the Camuto Transactions or any
Permitted Acquisition, or on property of a Subsidiary of the Lead Borrower in
existence at the time such Subsidiary is acquired pursuant to the Camuto
Transactions or a Permitted Acquisition so long as such Liens (x) are not
incurred in connection with, or in contemplation or anticipation of, such
acquisition, (y) do not extend to any categories of property other than those
categories of property subject to such Liens at the time of the Camuto
Acquisition Closing or the time such property or Subsidiary is acquired, as
applicable, and (z) secure only those obligations which they secure at the time
of the Camuto Acquisition Closing or the time such property or Subsidiary is
acquired, as applicable (as such obligations may be amended, supplemented,
modified or restated from time to time as permitted hereunder); and”

(D) The following new Section 3.6 is hereby added thereto, immediately following
Section 3.5:

“3.6 Successor Euro-Rate Index.

(i) If the Administrative Agent determines (which determination shall be final
and conclusive, absent manifest error) that either (a) (i) the circumstances set
forth in Section 3.4.1 [Unascertainable] have arisen and are unlikely to be
temporary, or (ii) the circumstances set forth in Section 3.4.1
[Unascertainable] have not arisen but the applicable supervisor or administrator
(if any) of the Euro-Rate or an Official Body having jurisdiction over the
Administrative Agent has made a public statement identifying the specific date
after which the Euro-Rate shall no longer be used for determining interest rates
for loans (either such date, a “Euro-Rate Termination Date”), or (b) a rate
other than the Euro-Rate has become a widely recognized benchmark rate for newly
originated syndicated loans in the U.S. market, then the Administrative Agent
may (in consultation with the Lead Borrower) choose a replacement index for the
Euro-Rate and make adjustments to applicable margins and related amendments to
this Agreement as referred to below such that, to the extent practicable,
the all-in interest rate based on the replacement index will be substantially
equivalent to the all-in Euro-Rate-based interest rate in effect prior to its
replacement.

(ii) The Administrative Agent and the Borrowers shall enter into an amendment to
this Agreement to reflect the replacement index, the adjusted margins and such
other related amendments as may be appropriate for the implementation and
administration of the replacement index-based rate. Notwithstanding anything to
the contrary in this Agreement or the other Loan Documents (including, without
limitation, Section 10.1

 

- 7 -



--------------------------------------------------------------------------------

[Modifications, Amendments or Waivers], such amendment shall become effective
without any further action or consent of any other party to this Agreement at
5:00 p.m. on the fifth (5th) Business Day after the date a draft of the
amendment is provided to the Lenders, unless the Administrative Agent receives,
on or before such fifth (5th) Business Day, a written notice from the Required
Lenders stating that such Lenders object to such amendment.

(iii) Selection of the replacement index, adjustments to the applicable margins,
and amendments to this Agreement (i) will be determined with due consideration
to the then-current market practices for determining and implementing a rate of
interest for newly originated syndicated loans in the United States and loans
converted from a Euro-Rate-based rate to a replacement index-based rate, and
(ii) may also reflect adjustments to account for (x) the effects of the
transition from the Euro-Rate to the replacement index and (y) yield- or
risk-based differences between the Euro-Rate and the replacement index.

(iv) Until an amendment reflecting a new replacement index in accordance with
this Section 3.6 [Successor Euro-Rate Index] is effective, each advance,
conversion and renewal of a Loan under the Euro-Rate Option will continue to
bear interest with reference to the Euro-Rate; provided however, that if the
Administrative Agent determines (which determination shall be final and
conclusive, absent manifest error) that a Euro-Rate Termination Date has
occurred, then following the Euro-Rate Termination Date, all Loans as to which
the Euro-Rate Option would otherwise apply shall automatically be converted to
the Base Rate Option (and, in the case of Loans in any Optional Currency, such
Loans shall be redenominated into Loans in Dollars at the Base Rate Option)
until such time as an amendment reflecting a replacement index and related
matters as described above is implemented.

(v) Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.”

(E) Section 6.2 is hereby amended to delete the reference in clause (v) thereof
to “the USA Patriot Act and the AML Legislation”, and in its stead insert a
reference to “the USA Patriot Act, the AML Legislation and, solely to the extent
applicable to the Designated Borrower (without any exemption or exception
therefrom being applicable to the Designated Borrower), the Beneficial Ownership
Regulation”.

 

- 8 -



--------------------------------------------------------------------------------

(F) Section 7.1.7 is hereby amended to add the phrase “, the Camuto
Transactions” immediately following the phrase “Capital Expenditures” contained
therein.

(G) Section 7.2.1 is hereby amended to (a) delete the reference to “and” at the
end of clause (xi) thereof, (b) re-number the existing clause (xii) thereof as
clause (xiv) thereof, and (c) add the following new clauses (xii) and (xiii),
immediately following clause (xi):

“(xii) letters of credit issued for the account of one or more Camuto Entities
to the extent such letters of credit were outstanding as of the Camuto
Acquisition Closing;

(xiii) (a) Indebtedness of a Subsidiary of the Lead Borrower acquired pursuant
to the Camuto Transactions or a Permitted Acquisition so long as such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, the Camuto Transactions or any such Permitted Acquisition and
(b) unsecured Indebtedness of the Lead Borrower or any Subsidiary thereof in
respect of any earnout obligation or similar deferred or contingent obligation
of any Loan Party or any Subsidiary incurred or created in connection with the
Camuto Transactions or any Permitted Acquisition; and”

(H) Section 7.2.3 is hereby amended to (a) delete the reference to “and” at the
end of clause (ii) thereof and replace it with a “,”, (b) delete the reference
to “.” at the end of clause (iii) thereof and in its stead insert a reference to
“;”, and (c) add the following new clauses (iv), (v) and (vi) to the end
thereof, immediately following clause (iii):

“(iv) Contingent Obligations arising with respect to indemnification obligations
in favor of sellers in connection with the Camuto Transactions or Permitted
Acquisitions; (v) guaranties by the Lead Borrower or any Subsidiary thereof of
performance or other obligations (other than Indebtedness) of the Lead Borrower,
any Subsidiary thereof or any Joint Venture to the extent such obligations are
not prohibited hereunder; and (vi) guaranties by any Loan Party or any
Subsidiary thereof of Indebtedness of any Subsidiary that is not a Loan Party or
any Joint Venture in an aggregate amount of such guarantees under this
subsection (vi) not to exceed Twenty-Five Million and 00/100 Dollars
($25,000,000.00) at any one time.”

(I) Section 7.2.4 is hereby amended to delete clause (iv) thereof in its
entirety and in its stead insert the following:

“(iv) transactions permitted by Section 7.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions] (including, without limitation, loans, advances
and investments in Foreign Subsidiaries and Joint Ventures held by any Person
acquired pursuant to the Camuto Transactions or a Permitted Acquisition
immediately prior to the Camuto Acquisition Closing or the consummation of such
Permitted Acquisition, as applicable);”

 

- 9 -



--------------------------------------------------------------------------------

(J) Section 7.2.4 is hereby amended to (a) delete the reference to “and” at the
end of clause (x) thereof, (b) delete the reference to “.” at the end of clause
(xi) thereof and in its stead insert a reference to “;”, and (c) add the
following new clauses (xii) and (xiii) to the end thereof, immediately following
clause (xi):

“(xii) the IPCo JV Investments and investments in Article II JV, BC/VC, Camuto
Castillo and their respective Subsidiaries in connection with the Camuto
Transactions; and

(xiii) loans by the Lead Borrower or any of its Subsidiaries to one or more
Camuto Entities (such loans, “Interim Loans”) in an aggregate amount not to
exceed Fifteen Million and 00/100 Dollars ($15,000,000.00) at any time
outstanding; provided that no Interim Loan permitted under this subsection may
remain outstanding following the earlier of (a) the Camuto Acquisition Closing
and (b) December 3, 2018; provided further that the termination of the foregoing
permission in respect of Interim Loans shall not limit the ability of the Lead
Borrower or any of its Subsidiaries from making loans to any Camuto Entity
acquired pursuant to the Camuto Transactions that are otherwise permitted by
Section 7.2.4.”

(K) Section 7.2.5 is hereby amended to (a) delete the reference to “and” at the
end of clause (i) thereof, (b) delete the reference to “.” at the end of clause
(ii) thereof and in its stead insert a reference to “,”, and (c) add the
following new clause (iii) to the end thereof, immediately following clause
(ii):

“(iii) Subsidiaries of any Loan Party may declare, pay and make (as applicable)
any dividends or distributions to any holder of its equity interests so long as,
if such Subsidiary is not wholly-owned, the Lead Borrower or the applicable
Subsidiary thereof receives at least its pro rata share of such dividend or
distribution.”

(L) Section 7.2.6 is hereby amended to (a) delete the reference in sub-clause
(A) of clause (iv) thereof to “Domestic Person”, and in its stead insert a
reference to “Domestic Person (other than any Excluded Domestic Subsidiary)”,
(b) delete the “.” at the end of clause (iv) thereof and in its stead insert a
reference to “; and”, and (c) add the following new clause (v) to the end
thereof, immediately following clause (iv):

“(v) the Lead Borrower and its Subsidiaries may execute and deliver the Camuto
Transaction Documents and consummate the Camuto Transactions; provided that, for
the avoidance of doubt, nothing herein will affect the Loan Parties’ obligations
to deliver Guarantor Joinders and related items following the Camuto
Transactions pursuant to Section 10.14.”

 

- 10 -



--------------------------------------------------------------------------------

(M) Section 7.2.7 is hereby amended to (a) delete the reference to “and” at the
end of clause (vi) thereof, (b) delete the reference to “above” in clause
(vii) thereof and in its stead insert a reference to “above or below”, (c)
delete the reference to “.” at the end of clause (vii) thereof and in its stead
insert a reference to “; and”, and (d) add the following new clause (viii) to
the end thereof, immediately following clause (vii):

“(viii) dispositions of receivables pursuant to any Factoring Agreement.”

(N) Section 7.2.8 is hereby amended to delete clause (e) thereof in its entirety
and in its stead insert the following:

“(e) transactions permitted by Section 7.2.6.”

(O) Section 7.2.10 is hereby deleted in its entirety and in its stead is
inserted the following:

“7.2.10 Continuation of or Change in Business. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, engage in any business
other than (i) operation of designer and name brand shoe stores and related
accessories or operation of licensed shoe departments substantially as conducted
and operated by such Loan Party or Subsidiary during the present fiscal year,
(ii) marketing, designing, sourcing and distributing footwear, handbags,
accessories and apparel and licensing related intellectual property and
(iii) any other business reasonably related or complementary thereto, and such
Loan Party or Subsidiary shall not permit any fundamental change in such
business.”

(P) Section 7.2.15 is hereby deleted in its entirety and in its stead is
inserted the following:

“7.2.15 Limitation on Negative Pledges. Each of the Loan Parties shall not, and
shall not permit any Subsidiary, to enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of such Loan Party
or any of its Subsidiaries to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
to secure the Obligations, other than (a) this Agreement and the other Loan
Documents (b) with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with a disposition of assets permitted under
this Agreement of all or substantially all of the equity interests or assets of
such Subsidiary, (c) any agreements governing Purchase Money Security Interests

 

- 11 -



--------------------------------------------------------------------------------

or Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby), (d) customary provisions restricting assignment of any licensing
agreement (in which a Loan Party or its Subsidiaries are the licensee) with
respect to a contract entered into by a Loan Party or its Subsidiaries in the
ordinary course of business, (e) customary provisions restricting granting Liens
on, or subletting, sublicensing or assignment of, any intellectual property
license (or any inventory subject thereto) or any lease governing any leasehold
interests of a Loan Party and its Subsidiaries, (f) customary provisions
restricting the transfer of, or the grant of Liens on, any equity interest held
in a Joint Venture or any Subsidiary that is not wholly-owned, directly or
indirectly, by the Lead Borrower, (g) any agreement of any Subsidiary acquired
in connection with the Camuto Transactions or any Permitted Acquisition so long
as agreements are not entered into in connection with, or in contemplation or
anticipation of, the Camuto Transactions or any such Permitted Acquisition and
(h) the Factoring Agreements (in the case of this clause (h), so long as any
such prohibition or limitation shall only apply against accounts receivable and
other property customarily subject to such prohibitions or limitations in
connection with the financing or securitization of accounts receivable).”

(Q) The following new Section 9.1.12 is hereby added thereto, immediately
following Section 9.1.11:

“9.1.12 Certain ERISA Matters

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrowers or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain

 

- 12 -



--------------------------------------------------------------------------------

transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84¬14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).”

 

- 13 -



--------------------------------------------------------------------------------

(R) Subsection (b) of Section 10.13 is hereby amended by deleting such
subsection in its entirety and in its stead inserting the following:

“(b) Foreign Subsidiaries shall not guarantee any Obligations of any Domestic
Loan Party (and for the avoidance of doubt, any Guaranty delivered by an
Excluded Domestic Subsidiary to the extent that such Guaranty is not required by
Section 7.2.9 shall be null and void ab initio).”

(S) Section 10.14 is hereby amended by (a) deleting the each reference therein
to “ten (10) Business Days” and in its stead, in each case, inserting a
reference to “thirty (30) days” and (b) adding the following at the end of the
second sentence prior to the “.”: “provided that, notwithstanding the foregoing
and solely in respect of the formation of any Subsidiary to consummate the
Camuto Transactions, such Subsidiary shall not be required to deliver such
Guarantor Joinder and all related documents until thirty (30) days following the
Camuto Acquisition Closing”.

(T) Exhibit 7.2.6 [Acquisition Compliance Certificate] is hereby deleted in its
entirety and in its stead is inserted the Exhibit 7.2.6 [Acquisition Compliance
Certificate] attached hereto as Exhibit B.

(U) Exhibit 7.3.3 [Quarterly Compliance Certificate] is hereby deleted in its
entirety and in its stead is inserted the Exhibit 7.3.3 [Quarterly Compliance
Certificate] attached hereto as Exhibit C.

3. The provisions of Section 2 of this Second Amendment shall become effective
on the date that the Administrative Agent has reasonably determined that it has
received, or the Required Lenders have otherwise waived the requirement for the
Administrative Agent to receive, each of the following, in each case in form and
substance reasonably satisfactory to the Administrative Agent (the date of such
effectiveness, the “Effective Date 1”):

(i) this Second Amendment, duly executed by the Loan Parties, the Administrative
Agent and the Required Lenders (which includes each Increasing Lender and New
Lender (if applicable) required to execute this Second Amendment pursuant to
Section 2.9 of the Credit Agreement);

(ii) true and correct copies of the Camuto Acquisition Agreement as in effect on
the Effective Date 1 and the form of the IPCo JV LLC Agreement currently agreed
between the expected parties thereto on the Effective Date 1;

(iii) a compliance certificate, dated as of the Effective Date 1, which shall
demonstrate that the Loan Parties shall be in pro forma compliance with the
Leverage Ratio after giving effect to the Camuto Transactions (including in such
computation Indebtedness or other liabilities projected to be assumed or
incurred in connection with the Camuto Transactions);

 

- 14 -



--------------------------------------------------------------------------------

(iv) a certificate of the Lead Borrower signed by an Authorized Officer, dated
as of the Effective Date 1, stating that (a) all representations and warranties
of the Loan Parties set forth in the Credit Agreement and each other Loan
Document are true and correct in all material respects (without duplication of
any materiality qualifier contained therein) (except to the extent any
representation or warranty is stated to relate solely to an earlier date, in
which case, such representation and warranty shall have been true and correct on
such earlier date), (b) the Loan Parties are in compliance with each of the
covenants and conditions under the Credit Agreement and the other Loan Documents
in all material respects (without duplication of any materiality qualifier
contained therein), (c) no Event of Default or Potential Default exists, and
(d) no Material Adverse Change has occurred since the date of the last audited
financial statements of the Lead Borrower delivered to the Administrative Agent;

(v) all documentation and other information requested by any Lender to the
extent required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA Patriot Act to the extent requested at least five Business Days prior to
the date of this Second Amendment; and

(vi) payment of all reasonable fees and expenses owed to the Administrative
Agent and its counsel and the Lenders in connection with this Second Amendment
and the Credit Agreement as of the Effective Date 1 to the extent an invoice in
respect thereof has been delivered to the Lead Borrower at least one Business
Day prior to the date of this Second Amendment (including, without limitation,
any such fees and expenses payable pursuant to any separate fee letter executed
and delivered by the Administrative Agent and acknowledged and agreed to by the
Lead Borrower in connection herewith).

4. Effective as of the Effective Date 2 (as defined below), the Credit Agreement
is amended as follows:

(A) Part 1 of Schedule 1.1(B) [Commitments of Lenders, Etc.] is hereby deleted
in its entirety and in its stead is inserted Part 1 of Schedule 1.1(B)
[Commitments of Lenders, Etc.] attached hereto as Exhibit A.

 

- 15 -



--------------------------------------------------------------------------------

5. The provisions of Section 4 of this Second Amendment (the “Accordion
Provisions”) shall become effective on the date that the following conditions
have been satisfied: (A) the conditions set forth in Section 3 have been
satisfied and the Effective Date 1 has occurred, (B) there shall exist no Event
of Default or Potential Default and (C) the Administrative Agent has reasonably
determined that it has received, or the Required Lenders have otherwise waived
the requirement for the Administrative Agent to receive, each of the following,
in each case in form and substance reasonably satisfactory to the Administrative
Agent (the date of such effectiveness, the “Effective Date 2”); provided that
the Accordion Provisions shall not become effective unless the Effective Date 2
occurs on or prior to December 3, 2018:

(i) restated and/or new Notes, as applicable, each dated as of the Effective
Date 2, duly executed by the Lead Borrower in favor of each Lender with an
increasing or new Revolving Credit Commitment;

(ii) a certificate signed by the Secretary or an Assistant Secretary or other
Authorized Officer of each of the Loan Parties, each dated as of the Effective
Date 2, certifying as appropriate as to: (a) true copies of all corporate or
other organizational action taken by each Loan Party relative to this Second
Amendment and any other Loan Documents to be executed and delivered by such Loan
Party in connection herewith; (b) the names of the Authorized Officers
authorized to sign the Second Amendment and such other Loan Documents and their
true signatures; and (c) copies of its organizational documents in effect
certified (to the extent applicable) by the appropriate state official where
such documents are filed in a state office (or in the alternative if applicable,
certifying that such organizational documents have not been amended since the
Closing Date) together with certificates from the appropriate state officials as
to the continued existence and good standing of each Loan Party in each state
where organized;

(iii) certificates from the appropriate state officials as to the continued
existence and good standing of each Loan Party in each state where organized;

(iv) legal opinion, dated as of the Effective Date 2, with respect to the Loan
Parties from Vorys, Sater, Seymour and Pease LLP;

(v) UCC lien searches with respect to each Loan Party in its jurisdiction of
organization (and if necessary based on such results, evidence that all
necessary termination statements in connection with all Liens (other than
Permitted Liens) have been filed or satisfactory arrangements have been made for
such filing);

 

- 16 -



--------------------------------------------------------------------------------

(vi) evidence that the Camuto Acquisition Closing has occurred pursuant to the
terms and conditions of the Camuto Transaction Documents, as heretofore reviewed
by the Administrative Agent; and

(vii) payment of all reasonable fees and expenses owed to the Administrative
Agent and its counsel and the Lenders in connection with this Second Amendment
and the Credit Agreement as of the Effective Date 2 to the extent an invoice in
respect thereof has been delivered to the Lead Borrower at least one Business
Day prior to the Effective Date 2 (including, without limitation, any such fees
and expenses payable pursuant to any separate fee letter executed and delivered
by the Administrative Agent and acknowledged and agreed to by the Lead Borrower
in connection herewith).

6. The Lead Borrower hereby reconfirms and reaffirms all representations and
warranties made by the Lead Borrower and the other Loan Parties pursuant to the
terms and conditions of the Credit Agreement and the other Loan Documents as of
the Effective Date 1 and the Effective Date 2 (except to the extent any
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
such earlier date), except as such representations and warranties may have
heretofore been amended, modified or waived in writing in accordance with the
Credit Agreement.

7. The Lead Borrower hereby represents and warrants to the Lenders and the
Administrative Agent as of the Effective Date 1 and the Effective Date 2 that
(i) it has the legal power and authority to execute and deliver this Second
Amendment, (ii) the officer of the Lead Borrower executing this Second Amendment
has been duly authorized to execute and deliver the same and bind the Lead
Borrower with respect to the provisions hereof, (iii) the execution and delivery
hereof by the Lead Borrower and the performance and observance by the Lead
Borrower and the other Loan Parties of the provisions hereof and of the Credit
Agreement and all documents executed or to be executed herewith or therewith, do
not violate or conflict with (A) the organizational agreements of any Loan Party
or (B) any Law applicable to such Loan Party or result in a breach of any
provision of or constitute a default under any other agreement, instrument or
document binding upon or enforceable against such Loan Party, in each case under
clause (B) except as would not result in a Material Adverse Change, and
(iv) this Second Amendment and the documents executed or to be executed by any
Loan Party in connection herewith or therewith constitute valid and binding
obligations of such Loan Party in every respect, enforceable in accordance with
their respective terms, except to the extent that enforceability of thereof may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforceability of creditors’ rights generally or
limiting the right of specific performance or by general principles of equity.

8. The Lead Borrower represents and warrants that as of the Effective Date 1 and
the Effective Date 2, after giving effect to the amendments set forth in this
Second Amendment (i) no Event of Default exists under the Credit Agreement, nor
will any occur as a result of the execution and delivery of this Second
Amendment or the performance or observance of any

 

- 17 -



--------------------------------------------------------------------------------

provision hereof, and (ii) the schedules attached to and made a part of the
Credit Agreement, are true and correct in all material respects as of the date
hereof, except as such schedules may have heretofore been amended or modified in
writing in accordance with the Credit Agreement.

9. Each reference to the Credit Agreement that is made in the Credit Agreement
or any other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Credit Agreement as amended hereby.

10. The agreements contained in this Second Amendment are limited to the
specific agreements made herein. Except as amended hereby, all of the terms and
conditions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect. This Second Amendment amends the Credit Agreement and is
not a novation thereof.

11. This Second Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument. Delivery of an executed counterpart
of a signature page of this Second Amendment by e-mail or telecopy shall be
effective as delivery of a manually executed counterpart of this Second
Amendment.

12. This Second Amendment shall be deemed to be a contract under the Laws of the
State of Ohio without regard to its conflict of laws principles. Each Loan Party
hereby consents to the exclusive jurisdiction of the courts of the State of Ohio
sitting in Franklin County, Ohio and of the United States District Court for the
Southern District of Ohio, and any appellate court from any thereof, with
respect to any suit arising out of or mentioning this Second Amendment.

[INTENTIONALLY LEFT BLANK]

 

- 18 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Second Amendment to be duly executed by their duly authorized
officers the day and year first above written.

 

LEAD BORROWER: DSW Inc., an Ohio corporation,

By:   /s/ Jared A. Poff Name:   Jared A. Poff Title:   Senior Vice President and
Chief Financial Officer

GUARANTORS: 810 AC LLC, an Ohio limited liability company

By:   /s/ Jared A. Poff Name:   Jared A. Poff Title:   Senior Vice President and
Chief Financial Officer Brand Card Services LLC, an Ohio limited liability
company

By:   /s/ Jared A. Poff Name:   Jared A. Poff Title:   Senior Vice President and
Chief Financial Officer

DSW Shoe Warehouse, Inc., a Missouri corporation

By:   /s/ Jared A. Poff Name:   Jared A. Poff Title:   Senior Vice President and
Chief Financial Officer



--------------------------------------------------------------------------------

DSW Information Technology LLC, an Ohio limited liability company

By:   /s/ Jared A. Poff Name:   Jared A. Poff Title:   Senior Vice President and
Chief Financial Officer

DSW MS LLC, an Ohio limited liability company

By:   /s/ Jared A. Poff Name:   Jared A. Poff Title:   Senior Vice President and
Chief Financial Officer

Ebuys, Inc. a California corporation

By:   /s/ Jared A. Poff Name:   Jared A. Poff Title:   Senior Vice President and
Chief Financial Officer

DSW Leased Business Division LLC, an Ohio limited liability company

By:   /s/ Jared A. Poff Name:   Jared A. Poff Title:   Senior Vice President and
Chief Financial Officer

eTailDirect LLC, a Delaware limited liability company

By:   /s/ Jared A. Poff Name:   Jared A. Poff Title:   Senior Vice President and
Chief Financial Officer

[Signature Page to Second Amendment to Credit Agreement – DSW Inc.]



--------------------------------------------------------------------------------

Retail Ventures Services, Inc., an Ohio corporation

By:   /s/ Jared A. Poff Name:   Jared A. Poff Title:   Senior Vice President and
Chief Financial Officer

[Lender Signature Pages Follow]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:

PNC Bank, National Association,

as a Lender and as Administrative Agent

By:   /s/ George M. Gevas Name:   George M. Gevas Title:   Senior Vice President

[Signature Page to Second Amendment to Credit Agreement – DSW Inc.]



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association,

as a Lender

By:   /s/ Carl Hinrichs Name:   Carl Hinrichs Title:   Director

[Signature Page to Second Amendment to Credit Agreement – DSW Inc.]



--------------------------------------------------------------------------------

Branch Banking and Trust Company,

as a Lender

By:   /s/ Brian J. Blomeke Name:   Brian J. Blomeke Title:   Senior Vice
President

[Signature Page to Second Amendment to Credit Agreement – DSW Inc.]



--------------------------------------------------------------------------------

Bank of America, N.A.,

as a Lender

By:   /s/ John M. Quarles, Jr. Name:   John M. Quarles, Jr. Title:   Senior Vice
President

[Signature Page to Second Amendment to Credit Agreement – DSW Inc.]

 



--------------------------------------------------------------------------------

The Huntington National Bank,

as a Lender

By:   /s/ Dan Swanson Name:   Dan Swanson Title:   Vice President

[Signature Page to Second Amendment to Credit Agreement – DSW Inc.]

 



--------------------------------------------------------------------------------

BMO Harris Bank, N.A.,

as a Lender

By:   /s/ Chris Spillane Name:   Chris Spillane Title:   AVP

[Signature Page to Second Amendment to Credit Agreement – DSW Inc.]



--------------------------------------------------------------------------------

EXHIBIT A

Part 1 of Schedule 1.1(B) - Commitments of Lenders and Addresses for Notices to
Lenders

 

    

Lender

  

Amount of

Commitment for

Revolving Credit

Loans

  

Ratable Share

Name:    PNC Bank, National Association    $100,000,000.00    25.000000000%
Address:    155 East Broad Street          Columbus, OH 43215       Attention:
   George Gevas       Telephone:    (614) 463-7346       Telecopy:    (614)
463-6770       Name:    Wells Fargo Bank, National Association    $80,000,000.00
   20.000000000% Address:    333 S. Grand Ave., 10th Floor          Suite 1000
         Los Angeles, CA 90071       Attention:    Beatriz Duran      
Telephone:    (213) 253-7368       Telecopy:    (866) 358-0924       Name:   
Branch Banking and Trust Company    $80,000,000.00    20.000000000% Address:   
8044 Montgomery Rd, Suite 700          Cincinnati, OH 45236       Attention:   
Brian J. Blomeke       Telephone:    (513) 699-8074       Telecopy:   
(513)791-2367       Name:    Bank of America, N.A.       Address:    1 Cleveland
Center    $53,333,333.33    13.3333333325%    1375 E 9th Street         
Cleveland, OH 44114       Attention:    Gregg Bush       Telephone:    (216)
776-4832       Telecopy:    (312) 453-2053       Name:    The Huntington
National Bank    $53,333,333.33    13.3333333325% Address:    41 S. High Street
         Columbus, OH 43215      



--------------------------------------------------------------------------------

Attention:    Dan Swanson       Telephone:    (614) 480-3534       Telecopy:   
(888) 424-9162       Name:    BMO Harris Bank, N.A.       Address:    191
Nationwide Blvd    $33,333,333.34    8.333333335%    Columbus, OH 43215      
Attention:    Joseph Jackson, Vice President       Telephone:    (614) 460-0692
      Telecopy:    (317) 269-2169          Total    $400,000,000.00   
100.000000000%



--------------------------------------------------------------------------------

EXHIBIT B

[See attached]



--------------------------------------------------------------------------------

EXHIBIT 7.2.6

FORM OF

ACQUISITION COMPLIANCE CERTIFICATE

                    , 20        

PNC Bank, National Association, as Administrative Agent

155 East Broad Street

Columbus, Ohio 43215

Ladies and Gentlemen:

I refer to the Credit Agreement, dated as of August 25, 2017, by and among DSW
Inc., an Ohio corporation (the “Lead Borrower”), the Designated Borrowers party
thereto, the Guarantors party thereto, the Lenders party thereto, and PNC Bank,
National Association, in its capacity as administrative agent for the Lenders
(the “Administrative Agent”), as amended by that certain (i) First Amendment to
Credit Agreement, dated as of January 30, 2018 (the “First Amendment”), by and
among the Lead Borrower, the Lenders party thereto and the Administrative Agent
and (ii) Second Amendment to Credit Agreement, dated October [9], 2018 (the
“Second Amendment”), by and among the Lead Borrower, the Guarantors party
thereto, the Lenders party thereto and the Administrative Agent (as so amended
by the First Amendment and the Second Amendment and as may be further amended,
modified, supplemented or restated from time to time, the “Credit Agreement”).
Unless otherwise defined herein, terms defined in the Credit Agreement are used
herein with the same meanings.

                              [insert name of applicable Loan Party] intends to
enter into a Permitted Acquisition with                      [enter name of the
target company] pursuant to which                      [insert name of
applicable Loan Party] will                      [provide a brief description of
the transactions contemplated by such Permitted Acquisition]. This Certificate
is delivered to the Administrative Agent in accordance with Section 7.2.6
[Liquidations, Mergers, Consolidations, Acquisitions] of the Credit Agreement.
I, the                      [Insert Name of Authorized Officer] of the Lead
Borrower, do hereby certify as of                              , 20        ,
which is at least five (5) days prior to any Permitted Acquisition (the “Report
Date”), as follows:

1. The representations and warranties of the Loan Parties contained in Section 5
[Representations and Warranties] of the Credit Agreement and in each of the
other Loan Documents to which they are a party are true and correct in all
material respects (unless qualified by materiality or reference to the absence
of a Material Adverse Change, in which event such representations and warranties
are true and correct in all respects) on and as of the Report Date (except
representations and warranties which relate solely to an earlier date or time
which representations and warranties shall be true and correct in all material
respects (unless qualified by materiality or reference to the absence of a
Material Adverse Change, in which event such representations and warranties are
true and correct in all respects) on and as of the specific date or times
referred to in said representations and warranties).



--------------------------------------------------------------------------------

2. No Event of Default or Potential Default exists on the Report Date; no Event
of Default or Potential Default has occurred or is continuing since the date of
the previously delivered Compliance Certificate; no Event of Default or
Potential Default shall exist immediately prior to and after giving effect to
such Permitted Acquisition; no Material Adverse Change has occurred since the
date of the most recently delivered Compliance Certificate.

[NOTE: If any Event of Default, Potential Default, Material Adverse Change has
occurred or is continuing, set forth on an attached sheet the nature thereof and
the action which the Loan Parties have taken, are taking or propose to take with
respect thereto.]

3. Maximum Leverage Ratio. After giving effect to such Permitted Acquisition
(including in such computation Indebtedness or other liabilities assumed or
incurred in connection with such Permitted Acquisition and calculated if such
Permitted Acquisition has been made in the applicable measurement period), the
Leverage Ratio is              to 1.0 for the period equal to four
(4) consecutive fiscal quarters most recently ended.

(A) Total Funded Debt1 of the Lead Borrower and its Subsidiaries as of the
Report Date equals $                    .

(B) Consolidated Rental Expense of the Lead Borrower and its Subsidiaries for
the period equal to the four (4) consecutive fiscal quarters ending as of the
Report Date equals $                    .

(C) The product of (i) five (5), multiplied by (ii) item 3(B) equals
$                    .

(D) The sum of item 3(A) plus item 3(C) equals $                    .

(E) Consolidated EBITDAR2 calculated as of the Report Date for the period equal
to the four (4) consecutive fiscal quarters then ended equals
$                    , and is computed as follows3:

 

1 

Total Funded Debt means, as of any date of determination, the sum of all
Indebtedness representing borrowed money, including both current and long term
portion thereof and guaranty obligations with respect thereto, Capital Lease
Obligations and reimbursement obligations under letters of credit, in each case
of the Lead Borrower on a Consolidated Basis.

2 

For purposes of calculating Consolidated EBITDAR, (a) with respect to a business
acquired by the Loan Parties pursuant to a Permitted Acquisition or the Camuto
Transactions, Consolidated EBITDAR shall be calculated on a pro forma basis,
using historical numbers, in accordance with GAAP as if the Permitted
Acquisition or the Camuto Transactions, as applicable, had been consummated at
the beginning of such period (provided it is deemed that $0.00 shall be
attributed to Consolidated EBITDAR in accordance with this clause (a) with
respect to the Camuto Transactions for any period ending on or prior to the date
on which the Camuto Acquisition Closing occurs), and (b) with respect to a
business liquidated, sold or disposed of by the Loan Parties pursuant to
Section 7.2.7 [Dispositions of Assets or Subsidiaries], Consolidated EBITDAR
shall be calculated on a pro forma basis, using historical numbers, in
accordance with GAAP as if such liquidation, sale or disposition had been
consummated at the beginning of such period.

3 

The following shall exclude the income (or deficit) of any Person (other than a
Subsidiary) in which the Lead Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Lead Borrower or such Subsidiary in the form of dividends or
similar distributions.

 

- 2 -



--------------------------------------------------------------------------------

Component

   Amount  

(i)

   net income    $                        

(ii)

   depreciation    $                        

(iii)

   amortization    $                        

(iv)

   non-cash expenses related to stock based compensation    $
                       

(v)

   other non-cash charges, non-cash expenses, or non-cash losses to net income
(provided, however that cash payments made in such period or in any future
period in respect of such non-cash charges, expenses or losses shall be
subtracted from consolidated net income in calculating Consolidated EBITDAR)   
$                        

(vi)

   interest expense    $                        

(vii)

   income tax expense    $                        

(viii)

   Consolidated Rental Expense    $                        

(ix)

   transaction expenses incurred in connection with the Camuto Transactions and
Permitted Acquisitions4    $                        

(x)

   The sum of items (i) through (ix)    $                        

(xi)

   non-cash credits or non-cash gains to net income    $                        

(xii)

   The difference between item (x) minus item (xi) eauals Consolidated EBITDAR
   $                        

(F) The ratio of item 3(D) to item 3(E) equals the Leverage Ratio.

Under Section 7.2.6(iv)(E) of the Credit Agreement, the Leverage Ratio is not
permitted to be greater than the ratio of (i) 3.25 to 1.00 during all times
other than an Acquisition Period and (ii) 3.50 to 1.00 during an Acquisition
Period5. Therefore, the Loan Parties                      [will/will not] be in
compliance with Section 7.2.6(iv)(E) of the Credit Agreement after giving effect
to such Permitted Acquisition.

[INTENTIONALLY LEFT BLANK]

 

 

4 

Shall not exceed $40,000,000 in the aggregate during the term of the Credit
Agreement.

5 

In no event shall the Leverage Ratio modification that occurs in connection with
an Acquisition Period occur more than once during the term of this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
executed this Acquisition Compliance Certificate this                  day of
                    , 20        .

 

LEAD BORROWER: DSW Inc. By:  

                 

Name:  

     

Title:  

     



--------------------------------------------------------------------------------

EXHIBIT C

[See attached]



--------------------------------------------------------------------------------

EXHIBIT 7.3.3

FORM OF

COMPLIANCE CERTIFICATE

                                 , 20        

PNC Bank, National Association, as Administrative Agent

155 East Broad Street

Columbus, Ohio 43215

Ladies and Gentlemen:

I refer to the Credit Agreement, dated as of August 25, 2017, by and among DSW
Inc., an Ohio corporation (the “Lead Borrower”), the Designated Borrowers party
thereto, the Guarantors party thereto, the Lenders party thereto, and PNC Bank,
National Association, in its capacity as administrative agent for the Lenders
(the “Administrative Agent”), as amended by that certain (i) First Amendment to
Credit Agreement, dated as of January 30, 2018 (the “First Amendment”), by and
among the Lead Borrower, the Lenders party thereto and the Administrative Agent
and (ii) Second Amendment to Credit Agreement, dated as of October [9], 2018
(the “Second Amendment”), by and among the Lead Borrower, the Guarantors party
thereto, the Lenders party thereto and the Administrative Agent (as so amended
by the First Amendment and the Second Amendment and as may be further amended,
modified, supplemented or restated from time to time, the “Credit Agreement”).
Unless otherwise defined herein, terms defined in the Credit Agreement are used
herein with the same meanings.

I, the                                  [Responsible Financial Officer] of the
Lead Borrower, do hereby certify on behalf of the Loan Parties as of the
                 [quarter/year] ended                              , 20        
(the “Report Date”), as follows:

 

1.

CHECK ONE:

 

          

The annual financial statements of the Lead Borrower, consisting of an audited
consolidated balance sheet as of the end of such fiscal year, and related
audited consolidated statements of income, shareholders’ equity and cash flows,
being delivered to the Administrative Agent and the Lenders with this Compliance
Certificate (a) are all in reasonable detail and set forth in comparative form
the financial statements as of the end of and for the preceding fiscal year, and
(b) comply with the reporting requirements for such financial statements as set
forth in Section 7.3.2 [Annual Financial Statements] of the Credit Agreement

OR

 

          

The quarterly financial statements of the Lead Borrower, consisting of a
consolidated balance sheet as of the end of such fiscal quarter and related
consolidated statements of income and cash flows being delivered to the



--------------------------------------------------------------------------------

  Administrative Agent and the Lenders with this Compliance Certificate (a) are
all in reasonable detail and have been prepared in accordance with GAAP,
consistently applied (subject to normal year-end audit adjustments), and set
forth in comparative form the respective financial statements for the
corresponding date and period in the previous fiscal year, and (b) comply with
the reporting requirements for such financial statements as set forth in
Section 7.3.1 [Quarterly Financial Statements] of the Credit Agreement.

2. The representations and warranties of the Loan Parties contained in Article 5
[Representations and Warranties] of the Credit Agreement and in each of the
other Loan Documents to which they are a party are true and correct in all
material respects (unless qualified by materiality or reference to the absence
of a Material Adverse Change, in which event such representations and warranties
are true and correct in all respects) on and as of the Report Date (except
representations and warranties which relate solely to an earlier date or time
which representations and warranties shall be true and correct in all material
respects (unless qualified by materiality or reference to the absence of a
Material Adverse Change, in which event such representations and warranties are
true and correct in all respects) on and as of the specific date or times
referred to in said representations and warranties). The Loan Parties are in
compliance with, and since the date of the previously delivered Compliance
Certificate have performed and complied with all covenants and conditions
contained in the Credit Agreement.

3. No Event of Default or Potential Default exists on the Report Date; no Event
of Default or Potential Default has occurred or is continuing since the date of
the previously delivered Compliance Certificate; no Material Adverse Change has
occurred since the date of the previously delivered Compliance Certificate; and
no event has occurred or is continuing since the date of the previously
delivered Compliance Certificate that may reasonably be expected to result in a
Material Adverse Change.

[NOTE: If any Event of Default, Potential Default, Material Adverse Change or
event which may reasonably be expected to result in a Material Adverse Change
has occurred or is continuing, set forth on an attached sheet the nature thereof
and the action which the Loan Parties have taken, are taking or propose to take
with respect thereto.]

4. Indebtedness (Section 7.2.1(iii), Section 7.2.1(v) and Section 7.2.1(xiv)):

(A) Indebtedness of the Loan Parties and their Subsidiaries, in the aggregate,
as of the Report Date of $                 which is in the form of Purchase
Money Security Interests or Capital Leases, which is not more than the permitted
maximum of Twenty Million and 00/100 Dollars ($20,000,000.00) in the aggregate
at any time outstanding.

(B) Indebtedness of Domestic Loan Parties to Foreign Subsidiaries which is
subordinated pursuant to the Intercompany Subordination Agreement, in the
aggregate, as of the Report Date of $                , which is not more than
the permitted maximum of Sixty Million and 00/100 Dollars ($60,000,000.00) in
the aggregate at any time outstanding.

 

- 2 -



--------------------------------------------------------------------------------

(C) Unsecured Indebtedness of the Loan Parties and their Subsidiaries not
otherwise permitted in Section 7.2.1 of the Credit Agreement, in the aggregate
as of the Report Date of $                , which is not more than the permitted
maximum of Seventy-Five Million and 00/100 Dollars ($75,000,000.00) at any time
outstanding.

5. Guaranties (Section 7.2.3(vi)). Guaranties by the Loan Parties and their
Subsidiaries of Indebtedness of any Subsidiary that is not a Loan Party or any
Joint Venture, in the aggregate as of the Report Date of $                ,
which is not more than the permitted maximum of Twenty-Five Million and 00/100
Dollars ($25,000,000.00) at any time outstanding.

6. Liens; Lien Covenants (Clauses (xii) and (xvi) of the definition of Permitted
Liens):

(A) Proceeds secured by Liens granted in connection with securities lending
transactions or reverse repurchase agreements involving United States Treasury
bonds, in the aggregate, as of the Report Date equals $                , which
is not more than the permitted maximum of Ten Million and 00/100 Dollars
($10,000,000.00) at any one time outstanding.

(B) Obligations secured by other Liens not otherwise permitted by the definition
of Permitted Liens, in the aggregate, as of the Report Date equals
$                , which is not more than the permitted maximum of Twenty
Million and 00/100 Dollars ($20,000,000.00) in the aggregate at any time
outstanding.

7. Loans and Investments (Section 7.2.4(viii), Section 7.2.4(ix) and
Section 7.2.4(x)(a)):

(A) Investments in the nature of seller financing or other consideration
received in any disposition (including any sale, lease, sale-leaseback,
assignment or transfer) of assets or property by any Loan Party or any
Subsidiary of a Loan Party, in the aggregate, as of the Report Date equals
$                , which is not more than the permitted maximum of Ten Million
and 00/100 Dollars ($10,000,000.00) at any time (based on the value at the time
of acquisition thereof but reduced by payments or other realization thereon).

(B) Loans, advances and investments not otherwise permitted by Section 7.2.4 of
the Credit Agreement by Domestic Loan Parties in or to Foreign Subsidiaries and
Joint Ventures, in the aggregate, as of the Report Date equals
$                , which is not more than the permitted maximum of Seventy-Five
Million and 00/100 Dollars ($75,000,000.00) in the aggregate at any one time
outstanding.

(C) Loans, advances and investments by DSW Canada in or to Town Shoes, in the
aggregate, as of the Report Date equals $                , which is not more
than the permitted maximum of One Hundred Million and 00/100 Canadian Dollars
(CAD $100,000,000.00) in the aggregate at any one time outstanding.

8. Dispositions of Assets (Section 7.2.7(i) and Section 7.2.7(vii)):

(A) In addition to sales of Inventory under subsection (a) of clause (i) of
Section 7.2.7 of the Credit Agreement, the sale of slow moving inventory outside
of the ordinary course (including in respect of a liquidation thereof) during
the current fiscal year, in the

 

- 3 -



--------------------------------------------------------------------------------

aggregate, as of the Report Date equals $                , which is not more
than the permitted maximum of Five Million and 00/100 Dollars ($5,000,000)
during such fiscal year.

(B) The sale, transfer or lease of assets by the Lead Borrower and its
Subsidiaries, other than those specifically excepted by Section 7.2.7 of the
Credit Agreement (so long as in each case both immediately before and
immediately after giving effect thereto there exists no Event of Default or
Potential Default), during the current fiscal year, in the aggregate, as of the
Report Date equals $                , which is not more than the permitted
maximum of Twenty Million and 00/100 Dollars ($20,000,000) during such fiscal
year.

9. Minimum Fixed Charge Coverage Ratio (Section 7.2.13). The Fixed Charge
Coverage Ratio for the period equal to the four (4) consecutive fiscal quarters
ending as of the Report Date is [Insert from item 8(C) below] to 1.0, which is
not less than the required ratio for such period as determined by reference to
Table 1.

TABLE 1

 

Fiscal Quarters Ending

   Required Fixed Charge
Coverage Ratio  

October 28, 2017 through and including February 1, 2020

     1.75 to 1.00  

May 2, 2020 and thereafter

     2.00 to 1.00  

The Fixed Charge Coverage Ratio shall be computed as follows:

(A) Consolidated EBITDAR1 of the Lead Borrower and its Subsidiaries for the
period equal to the four (4) consecutive fiscal quarters ending as of the Report
Date equals $                , and is computed as follows2:

 

 

 

1 

For purposes of calculating Consolidated EBITDAR, (a) with respect to a business
acquired by the Loan Parties pursuant to a Permitted Acquisition or the Camuto
Transactions, Consolidated EBITDAR shall be calculated on a pro forma basis,
using historical numbers, in accordance with GAAP as if the Permitted
Acquisition or the Camuto Transactions, as applicable, had been consummated at
the beginning of such period (provided it is deemed that $0.00 shall be
attributed to Consolidated EBITDAR in accordance with this clause (a) with
respect to the Camuto Transactions for any period ending on or prior to the date
on which the Camuto Acquisition Closing occurs), and (b) with respect to a
business liquidated, sold or disposed of by the Loan Parties pursuant to
Section 7.2.7 [Dispositions of Assets or Subsidiaries], Consolidated EBITDAR
shall be calculated on a pro forma basis, using historical numbers, in
accordance with GAAP as if such liquidation, sale or disposition had been
consummated at the beginning of such period.

2 

The following shall exclude the income (or deficit) of any Person (other than a
Subsidiary) in which the Lead Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Lead Borrower or such Subsidiary in the form of dividends or
similar distributions.

 

- 4 -



--------------------------------------------------------------------------------

    

Component

   Amount  

(i)

   net income    $                             

 

 

    

(ii)

   depreciation    $                             

 

 

    

(iii)

   amortization    $                             

 

 

    

(iv)

   non-cash expenses related to stock based    $                             

 

 

          compensation              

(v)

   other non-cash charges, non-cash expenses, or non-cash losses to net income
(provided, however that cash payments made in such period or in any future
period in respect of such non-cash charges, expenses or losses shall be
subtracted from consolidated net income in calculating Consolidated EBITDAR)   
$             

 

 

    

(vi)

   interest expense    $             

 

 

    

(vii)

   income tax expense    $             

 

 

    

(viii)

   Consolidated Rental Expense    $             

 

 

    

(ix)

   transaction expenses incurred in connection with the Camuto Transactions and
Permitted Acquisitions3    $             

 

 

    

(x)

   The sum of items (i) through (ix)       $             

 

 

 

(xi)

   non-cash credits or non-cash gains to net income    $             

 

 

    

(xii)

   The difference between item (x) minus item (xi) equals Consolidated EBITDAR
      $                             

 

 

 

(B) Fixed Charges4 calculated as of the Report Date for the period equal to the
four (4) consecutive fiscal quarters then ended equals $                .

(C) the ratio of item 9(A) to item 9(B) equals the Fixed Charge Coverage Ratio.

10. Maximum Leverage Ratio (Section 7.2.14). The Leverage Ratio for the period
equal to the four (4) consecutive fiscal quarters ending as of the Report Date
is [Insert from item 9(F) below] to 1.0, which is not greater than the required
ratio of (i) 3.25 to 1.00 during all times other than an Acquisition Period and
(ii) 3.50 to 1.00 during an Acquisition Period5.

 

 

 

 

 

3 

Shall not exceed $40,000,000 in the aggregate during the term of the Credit
Agreement.

4 

Fixed Charges means for any period of determination, the sum of (a) cash
interest expense, plus (b) Consolidated Rental Expense, in each case of the Lead
Borrower on a Consolidated Basis.

5 

In no event shall the Leverage Ratio modification that occurs in connection with
an Acquisition Period occur more than once during the term of this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

(A) Total Funded Debt6 of the Lead Borrower and its Subsidiaries as of the
Report Date equals $                        .

(B) Consolidated Rental Expense of the Lead Borrower and its Subsidiaries for
the period equal to the four (4) consecutive fiscal quarters ending as of the
Report Date equals $                    .

(C) The product of (i) five (5), multiplied by (ii) item 10(B) equals
$                    .

(D) The sum of item 10(A) plus item 10(C) equals $                    .

(E) Consolidated EBITDAR calculated as of the Report Date for the period equal
to the four (4) consecutive fiscal quarters then ended equals
$                     (per item 9(A) above).

(F) The ratio of item 10(D) to item 10(E) equals the Leverage Ratio.

 

6 

Total Funded Debt means, as of any date of determination, the sum of all
Indebtedness representing borrowed money, including both current and long term
portion thereof and guaranty obligations with respect thereto, Capital Lease
Obligations and reimbursement obligations under letters of credit, in each case
of the Lead Borrower on a Consolidated Basis.

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
executed this Compliance Certificate this              day of                 ,
20    .

 

DSW Inc., as the Lead Borrower

By:

 

 

Name:

 

 

Title:

 

 